UNITED STATES DISTRICT COURT,
EASTERN DISTRICT OF NEW YORK

 

LANDSTAR, INC., A NEVA])A CORPORATION
Plaintiff(s), Case No.: 19-cv-1121
-against-

STIPULATION
I-IUBAI CI-IUGUAN IN])USTRY CO., LTD., A CI-IINESE
CORPORATION AND
Defendant(s),

MADISON STOCK TRANSFER, A NEW YORK
CORPORATION,
Nominal Defendant

 

x
IT IS HEREBY STIPULATEI) AND AGREED, between the undersigned attorneys for the
respective parties herein that the Defendant's time to answer is extended by 30 days (returnable
on April 22, 2019) and that defendant Wa.ives defenses related to personal jurisdiction

A facsimile copy of this stipulation shall be deemed an original by the court.
Dated: New York, New Yorl<

Mareh 22, 2019
Yours, etc.,

   

M. DAVID SAYID, ESQ.

SAY[D AND ASSOCIATES LLP

Attorney for Defenda.nt Hubai Chuguan Industry
308 Spring Lane,

Haworth, NJ 07641

Tel: (2]2) 262-6188

Fax: (917) 463-0890

E»Mail: SayidandAssoc@aol.com

By:
JEFFREY FLEISCHMANN, ESQ.

LAW OFFICE OF IEFFREY FLEISCHMANN, PC.
Attomey for Pla.intiff Landstar, Iric.

150 Broadway, Ste. 900

New York, NeW Yorl< 10038

Tel: (646) 657-9623

Fax: (646) 351-0694

E-Mail: Jf@lawjf.com

 

